Per Curiam.
This cause coming on for final adjudication in its regular order on the docket, after due investigation the court finds that Sallie M. McKay is an indispensable party appellee in said cause, and that this court has not acquired personal jurisdiction over her by the proper service of any citation or otherwise, and that she has in no way appeared in this court, it is, therefore, hereby ordered that the appeal in said cause be and the same is hereby dismissed at the cost of the appellants.